Case 8:18-cr-OO.-G.JH Document 22-1 Fi|eo| 03/19 Page 1 of 2

MM`_A

 

S'I`IPULATION OF FACTS

T he undersigned parties stipulate and agree that if this case hadiproce'ede`d to trial, this
O_)_?ice would have proven the following facts beyond a reasonable doubt. `The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between at least in or about March 2014 and in or about September 2014, in the Distn`ct
of Maryland and clsewhere, the Defendant, ISHMEL SESAY (“SESAY”), did knowingly and
willfully combine, conspire, confederate, and agree with Olubode Akinbolusire
(“Akinbolusire”) and others (collectively, “co-conspirators”) to knowingly and with the intent to
defraud use one or more unauthorized access devices during any one-year period, and by such
conduct obtained items of value aggregating $1,000 or more during that period, in a manner
affecting interstate and foreign commerce, in violation of 18 U.S.C. § 1029(a)(2).

Between at least March 2014 and in or about September 2014, SESAY and his co-
conspirators obtained credit card and debit card numbers associated with other people’s accounts.
SESAY and his co-conspirators caused these access device numbers to be encoded on the magnetic
strips of blank cards and cards embossed with the names of SESAY and Akinbolusire SESAY
and his co~conspirators used these re-encoded cards to purchase gift cards, merchandise, and other
things of value at Army and Air Force Exchange Service (“AAFES”) stores located on military
installations in the greater Washington, D.C. metropolitan area. These included AAFES stores
located at Fort Meade, Joint Base Andrews, Fort Myers, Fort Belvoir, and Joint Base Anacostia-
Bolling. The majority of the fraudulent purchases made by SESAY were at Fort Meade and Fort
Myers, located in Maryland.

SESAY and his co~conspirators used stolen bank or credit card information from at least
13 different individuals to conduct over 190 fraudulent transactions totaling at least $140,000. The
loss amount that was reasonably foreseeable to SESAY as a part of the conspiracy was at least
$140,000.

SESAY and Akinbolusire frequently made fraudulent purchases together. For example,
on or about September 7, 2014, between 3:19 and 3:46 p.m., SESAY used Victim B’s stolen bank
card information to make at least three different purchases at AAFES stores in Maryland: (1) at
3: 19 p.m., two Vanilla Visa gift cards and other miscellaneous items for $258.89 at the Fort Meade
AAFES store; (2) at 3:30 p.m., two Vanilla Visa gift cards and other miscellaneous items for
$223.20 at the Fort Meade 24 Hour Express Store; and (3) at 3:42 p.m., two Vanilla Visa gift cards
and other miscellaneous items for $215.88 from the Fort Meade AAFES Gate 32 Express Store.
That same day, Akinbolusire used Victim A’s stolen bank card information to make at least two
different purchases at AAFES stores in Maryland during the same time period: (l) at 3:21 p.m., a
$500 Vanilla Visa gift card at the Fort Meade AAFES Main Store; and (2) at 3:46 p.m., two $100
Vanilla Visa gift cards and other miscellaneous items for $220.45 from the Fort Meade AAFES
Gate 32 Express Store. ' §

10

 

 

 

 

Case 8;18-cr-OO.-G.]H Document 22-1 Filed 03/2.9 Page 2 of 2

On September 7, 2014, SESAY used Victim B’s stolen bank card information to make
seven different purchases at AAFES stores in Maryland and Virginia. 'l`hese purchases totaled
approximately $1,401.66. SESAY made these purchases without Victim B’s knowledge or
authority. Further, SESAY knew that he was using stolen bank card information to make these
purchases

The AAFES stores conducted business in and affecting interstate commerce in that many
of the products sold to AAFES customers were obtained from vendors and distribution centers
outside of Maryland. Further, credit and debit transactions made at AAFES stores are processed
centrally from a facility outside the State of Maryland.

i\§ar{lien M. Elfner \
Special Assistant United States Attorney

SO STIPULATED:

Thomas P. Windom
Assistant United States Attorney

MQ

Ishmel Sesay 7 \\
Defendant

Bruce Marcus, Esq.
Counsel for Defendant

ll

 

 

